Case 1:19-cv-00144-DBB-DBP Document 123 Filed 10/23/20 PageID.3325 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


     DIRTT ENVIRONMENTAL SOLUTIONS,                        MEMORANDUM DECISION AND
     INC.,                                                 ORDER

                            Plaintiff,
     v.                                                    Case No. 1:19-cv-144 DPB

     LANCE HENDERSON, KRISTY                               District Judge David P. Barlow
     HENDERSON, FALKBUILT LTD and
     FALK MOUNTAIN STATES, LLC.,                           Chief Magistrate Judge Dustin B. Pead

                            Defendant.


          This matter is before the court on Plaintiff DIRTT Environmental Solutions Inc.’s Motion

 for a Protective Order to maintain the Confidential Attorney Eyes Only designation of Plaintiff’s

 response to Defendant Falkbuilt Ltd.’s Interrogatory No. 4. 1 (ECF No. 102.) The court will deny

 the motion.

                                               BACKGROUND

          Plaintiff offers services “in the prefabricated, interior design and construction market

 space.” Compl. ¶ 4, ECF No. 2. It uses proprietary “ICE Software” to help in manufacturing and

 virtual-reality visualization. Plaintiff alleges certain Defendants left DIRTT to become

 employees of Falkbuilt. These individuals also allegedly took information utilized while in

 DIRTT’s employ, including designs, know-how, and certain trade secrets such as pricing

 information and customer contact information.



 1
   District Judge Dee Benson initially referred this matter to the undersigned in accordance with 28 U.S.C. §
 636(b)(1)(A). (ECF No. 14.) It is now assigned to District Judge David B. Barlow who affirmed the prior order of
 reference. (ECF No. 41.) The court elects to decide the motion on the basis of the written memoranda. See DUCivR
 7-1(f).
Case 1:19-cv-00144-DBB-DBP Document 123 Filed 10/23/20 PageID.3326 Page 2 of 4




                                                    DISCUSSION

            Defendant propounded Interrogatory Number 4, which states, “[i]dentify all projects in

 the United States for which Falkbuilt Ltd. or one its dealers or branches has bid against DIRTT

 Environmental Solutions, Inc. or one of its Distribution Partners.” (ECF No. 102-1.) In response,

 Plaintiff answered with a short list of projects and designated them as Confidential Information -

 Attorney Eyes Only. Defendant challenges this designation, because it prevents Defense counsel

 from being able to ask about these projects to determine whether Falkbuilt, or one of its

 independent dealers, submitted a bid on the identified projects. In essence, the designation

 impedes Falkbuilt’s ability to mount a defense to Plaintiff’s claims. In contrast, Plaintiff argues

 there is no need for Falkbuilt to have wider access to “the very information DIRTT seeks to

 protect through this lawsuit.”

            The court’s standard protective order, which governs confidential information in this

 case, provides:

            The term CONFIDENTIAL INFORMATION – ATTORNEYS EYES ONLY,
            shall mean PROTECTED INFORMATION that is so designated by the producing
            party. The designation CONFIDENTIAL - ATTORNEYS EYES ONLY may be
            used only for the following types of past, current, or future PROTECTED
            INFORMATION: (1) sensitive technical information, including current research,
            development and manufacturing information and patent prosecution information,
            (2) sensitive business information, including highly sensitive financial or
            marketing information and the identity of suppliers, distributors and potential or
            actual customers, (3) competitive technical information, including technical
            analyses or comparisons of competitor’s products, (4) competitive business
            information, including non-public financial or marketing analyses or comparisons
            of competitor’s products and strategic product planning, or (5) any other
            PROTECTED INFORMATION the disclosure of which to non-qualified people
            subject to this Standard Protective Order the producing party reasonably and in
            good faith believes would likely cause harm. 2


 2
     https://www.utd.uscourts.gov/sites/utd/files/Standard_Protective_Order.pdf (last accessed October 21, 2020).



                                                            2
Case 1:19-cv-00144-DBB-DBP Document 123 Filed 10/23/20 PageID.3327 Page 3 of 4




 Presumably, the information provided by Plaintiff, could fit within category 2 “sensitive business

 information”, which includes “potential or actual customers.”

        Under the Standard Protective Order, information that is not designated as

 “CONFIDENTIAL-ATTORNEYS EYES ONLY”, may be designated as “CONFIDENTIAL

 INFORMATION.” This category of confidential material includes items such as, social security

 numbers, account numbers, phone numbers, and medical records.

        Whether information is designated as “ATTORNEYS EYES ONLY” or

 “CONFIDENTIAL INFORMATION” under the protective order, it is subject to certain

 restrictions. For example, qualified recipients of such information are to hold it in confidence,

 and “shall use the information only for purposes of [the particular court action] and for no other

 action, and shall not use it for any business or other commercial purpose.” Standard Protective

 Order p. 9.

        After considering the purposes behind the different confidential information designations,

 the court finds Plaintiff’s designation of its Answer to Interrogatory Number 4 similar to the

 improper designation of work product. “[A] litigant cannot use the work product doctrine as both

 a sword and shield by selectively using the privileged documents to prove a point but then

 invoking the privilege to prevent an opponent from challenging the assertion.” Frontier Ref., Inc.

 v. Gorman-Rupp Co., 136 F.3d 695, 704 (10th Cir. 1998); see also Seneca Ins. Co., Inc. v.

 Western Claims, Inc., 774 F.3d 1272, 1278 (10th Cir. 2014). Plaintiff’s Complaint asserts that

 Defendant is using its “confidential information and trade secrets to identify and approach

 customers and potential customers, utilizing pricing and margin information to undercut

 DIRTT’s quotes, and utilizing DIRTT’s patented and trade secret technology to gain an unfair

 advantage in product offerings.” Compl. ¶ 26, ECF No. 2. The answer to Interrogatory Number 4




                                                  3
Case 1:19-cv-00144-DBB-DBP Document 123 Filed 10/23/20 PageID.3328 Page 4 of 4




 identifies some of those alleged potential customers. It would be inherently unfair to allow

 Plaintiff to assert that the answer to Interrogatory Number 4 demonstrates a stealing of trade

 secrets, without allowing Defendant to test this assertion. A litigant cannot use a

 CONFIDENTIAL-ATTORNEYS EYES ONLY as a sword and shield. Defendant must be

 provided with an adequate opportunity to test Plaintiff’s claims.

        In addition, the court has recognized that an attorney eyes only designation is “usually

 employed to protect against business harm that would result from disclosure of sensitive

 documents to a competitor.” Martinez v. City of Ogden, No. 1:08CV00087TCDN, 2009 WL

 424785, at *2 (D. Utah Feb. 18, 2009). Here, a CONFIDENTIAL INFORMATION designation

 will fully protect against potential business harm. Thus, there is no need for a stricter

 designation.

        Plaintiff’s motion is DENIED.

                  DATED this 22 October 2020.




                                                Dustin B. Pead
                                                United States Magistrate Judge




                                                   4
